                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-60903-BLOOM/Valle

YANELLE PRIETO, individually and on
behalf of all others similarly situated,

       Plaintiff,

v.

CRETE CARRIER CORPORATION,

      Defendant.
___________________________________/

     ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT AND
                  CERTIFYING THE SETTLEMENT CLASS

       THIS CAUSE is before the Court upon Plaintiff’s Unopposed Motion for Preliminary

Approval of Class Settlement, ECF No. [28] (“Motion”). Plaintiff Yanelle Prieto (“Plaintiff”), on

behalf of herself and classes of similarly situated persons, and Defendant Crete Carrier Corporation

(“Crete” or “Defendant”) have agreed to settle this Action pursuant to the terms and conditions set

forth in an executed Settlement Agreement (“Settlement Agreement” or “Agreement”). The Parties

reached the Settlement through arm’s-length negotiations with the help of experienced mediator,

David H. Lichter. Under the Settlement, subject to the terms and conditions therein and subject to

Court approval, Plaintiff and the proposed Settlement Class will fully, finally, and forever resolve,

discharge, and release their claims.

       The Settlement has been filed with the Court, and Plaintiff and Class Counsel have filed

the instant Motion. Upon considering the Motion, the Settlement and all exhibits thereto, the record

in these proceedings, the representations and recommendations of counsel, and the requirements

of law, the Court finds that: (1) this Court has jurisdiction over the subject matter and the Parties
                                                             Case No. 19-cv-60903-BLOOM/Valle


to this Action; (2) the proposed Settlement Class meets the requirements of Federal Rule of Civil

Procedure 23 and should be certified for settlement purposes only; (3) the persons and entities

identified below should be appointed Class Representative and Class Counsel; (4) the Settlement

is the result of informed, good-faith, arm’s-length negotiations between the Parties and their

capable and experienced counsel, and is not the result of collusion; (5) the Settlement is within the

range of reasonableness and should be preliminarily approved; (6) the proposed Notice program

and proposed forms of Notice satisfy Federal Rule of Civil Procedure 23 and constitutional due

process requirements, and are reasonably calculated under the circumstances to apprise the

Settlement Class of the pendency of the Action, class certification, terms of the Settlement, Class

Counsel’s application for an award of attorneys’ fees and expenses (“Fee Application”) and request

for a Service Award for Plaintiff, and their rights to opt-out of the Settlement Class or object to

the Settlement, Class Counsel’s Fee Application, and/or the request for a Service Award for

Plaintiff; (7) good cause exists to schedule and conduct a Final Approval Hearing, pursuant to

Federal Rule of Civil Procedure 23(e), to assist the Court in determining whether to grant Final

Approval of the Settlement and enter the Final Approval Order, and whether to grant Class

Counsel’s Fee Application and request for a Service Award for Plaintiff; and (8) the other related

matters pertinent to the Preliminary Approval of the Settlement should also be approved.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1. As used in this Preliminary Approval Order, unless otherwise noted, capitalized terms

shall have the definitions and meanings accorded to them in the Settlement.

       2. The Court has jurisdiction over the subject matter and Parties to this proceeding pursuant

to 28 U.S.C. §§ 1331, 1332.

       3. Venue is proper in this District.




                                                 2
                                                             Case No. 19-cv-60903-BLOOM/Valle


  Provisional Class Certification and Appointment of Class Representative and Class Counsel

       4. It is well established that “[a] class may be certified solely for purposes of settlement

where a settlement is reached before a litigated determination of the class certification issue.”

Borcea v. Carnival Corp., 238 F.R.D. 664, 671 (S.D. Fla. 2006) (internal quotation marks omitted).

In deciding whether to provisionally certify a settlement class, a court must consider the same

factors that it would consider in connection with a proposed litigation class – i.e., all Rule 23(a)

factors and at least one subsection of Rule 23(b) must be satisfied – except that the Court need not

consider the manageability of a potential trial, since the settlement, if approved, would obviate the

need for a trial. Id.; Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620 (1997).

       5. The Court finds, for settlement purposes, that the Federal Rule of Civil Procedure 23

factors are present and that certification of the proposed Settlement Class is appropriate under Rule

23. The Court therefore provisionally certifies the following Settlement Class:

               all individuals residing in the United States (i) who were sent a
               text message (ii) on his or her cellular telephone (iii) using the
               Twilio/Portal platform (iv) by or on behalf of Crete Carrier
               Corp. (“Crete”) (v) after he or she requested that Crete stop
               transmitting text messages and (vi) that were sent in the four
               years prior to the date of this Agreement.

       6.    Specifically, the Court finds, for settlement purposes and conditioned on final

certification of the proposed class and on the entry of the Final Approval Order, that the Settlement

Class satisfies the following factors of Federal Rule of Civil Procedure 23:

       (a)   Numerosity: In the Action, approximately 897 individuals are members of the

proposed Settlement Class. The proposed Settlement Class is thus so numerous that joinder of all

members is impracticable.

       (b)   Commonality: “[C]ommonality requires the plaintiff to demonstrate that the class

members have suffered the same injury,” and the plaintiff’s common contention “must be of such a



                                                 3
                                                              Case No. 19-cv-60903-BLOOM/Valle


nature that it is capable of classwide resolution – which means that determination of its truth or

falsity will resolve an issue that is central to the validity of each one of the claims in one stroke.”

Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349 (2011) (internal quotation marks omitted). Here,

the commonality requirement is satisfied. Multiple questions of law and fact centering on

Defendant’s class-wide practices are common to the Plaintiff and the Settlement Class, are alleged

to have injured all members of the Settlement Class in the same way, and would generate common

answers central to the viability of the claims were this case to proceed to trial.

       (c)   Typicality: Plaintiff’s claims are typical of the Settlement Class because they concern

Defendant’s same alleged practices, arise from the same legal theories, and allege the same types

of harm and entitlement to relief. Rule 23(a)(3) is therefore satisfied. See Kornberg v. Carnival

Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th Cir. 1984) (typicality satisfied where claims “arise

from the same event or pattern or practice and are based on the same legal theory”); Murray v.

Auslander, 244 F.3d 807, 811 (11th Cir. 2001) (named plaintiffs are typical of the class where they

“possess the same interest and suffer the same injury as the class members”).

       (d)   Adequacy: Adequacy under Rule 23(a)(4) relates to: (1) whether the proposed class

representatives have interests antagonistic to the class; and (2) whether the proposed class counsel

has the competence to undertake the litigation at issue. See Fabricant v. Sears Roebuck, 202 F.R.D.

310, 314 (S.D. Fla. 2001). Here, Rule 23(a)(4) is satisfied because there are no conflicts of interest

between the Plaintiff and the Settlement Class, and Plaintiff has retained competent counsel to

represent her and the Settlement Class. Class Counsel regularly engage in consumer class

litigation, complex litigation, and other litigation similar to this Action, and have dedicated

substantial resources to the prosecution of the Action. Moreover, the Plaintiff and Class Counsel

have vigorously and competently represented the Settlement Class in the Action.




                                                  4
                                                              Case No. 19-cv-60903-BLOOM/Valle


       (e)   Predominance and Superiority: Rule 23(b)(3) is satisfied because the common legal

and alleged factual issues here predominate over individualized issues, and resolution of the

common issues for the members of the Settlement Class in a single, coordinated proceeding is

superior to hundreds of individual lawsuits addressing the same legal and factual issues. With

respect to predominance, Rule 23(b)(3) requires that “[c]ommon issues of fact and law . . . ha[ve]

a direct impact on every class member’s effort to establish liability that is more substantial than the

impact of individualized issues in resolving the claim or claims of each class member.” Sacred

Heart Health Sys., Inc. v. Humana Military Healthcare Servs., Inc., 601 F.3d 1159, 1170 (11th Cir.

2010) (emphasis omitted) (internal quotation marks omitted). Here, common questions present a

significant aspect of the case and can be resolved for all members of the Settlement Class in a

single adjudication. In a liability determination, those common issues would predominate over any

issues that are unique to individual members of the Settlement Class. Moreover, each member of

the Settlement Class has claims that arise from the same or similar alleged Crete practices as well

as the same legal theories.

       7. The Court appoints Plaintiff, Yanelle Prieto, as Class Representative.

       8. The Court appoints the following people and firms as Class Counsel: Scott A. Edelsberg

of Edelsberg Law, P.A., and Andrew J. Shamis of Shamis and Gentile, P.A., as Class Counsel for

the Settlement Class.

       9. The Court recognizes that Defendant reserves its defenses and objections against and

rights to oppose any request for class certification in the event that the proposed Settlement does

not become Final for any reason. Defendant also reserves its defenses to the merits of the claims

asserted in the event the Settlement does not become Final for any reason.




                                                  5
                                                             Case No. 19-cv-60903-BLOOM/Valle


Preliminary Approval of the Settlement

       10. At the preliminary approval stage, the Court’s task is to evaluate whether the Settlement

is within the “range of reasonableness.” 4 Newberg on Class Actions § 11.26. “Preliminary

approval is appropriate where the proposed settlement is the result of the parties’ good faith

negotiations, there are no obvious deficiencies and the settlement falls within the range of reason.”

Smith v. Wm. Wrigley Jr. Co., 2010 WL 2401149, at *2 (S.D. Fla. Jun. 15, 2010). Settlement

negotiations that involve arm’s length, informed bargaining with the aid of experienced counsel

support a preliminary finding of fairness. See Manual for Complex Litigation (Third) § 30.42 (1995)

(“A presumption of fairness, adequacy, and reasonableness may attach to a class settlement reached

in arm’s-length negotiations between experienced, capable counsel after meaningful discovery.”).

       11. The Court preliminarily approves the Settlement, together with all exhibits thereto, as

fair, reasonable, and adequate. The Court finds that the Settlement was reached in the absence of

collusion, is the product of informed, good-faith, arm’s-length negotiations between the Parties

and their capable and experienced counsel. The Court further finds that the Settlement, including

the exhibits thereto, is within the range of reasonableness and possible judicial approval, such that:

(a) a presumption of fairness is appropriate for the purposes of preliminary settlement approval;

and (b) it is appropriate to effectuate notice to the Settlement Class, as set forth below and in the

Settlement, and schedule a Final Approval Hearing to assist the Court in determining whether to

grant Final Approval to the Settlement and enter a Final Approval Order.

Approval of Class Notice and the Claims Process

       12. The Court approves the form and content of the Class notices, substantially in the forms

attached as Exhibits 3 and 4 to the Settlement, and the Claim Form attached thereto as Exhibit 1.

The Court further finds that the Class Notice program described in the Settlement is the best




                                                  6
                                                             Case No. 19-cv-60903-BLOOM/Valle


practicable notice under the circumstances. The Class Notice program is reasonably calculated

under the circumstances to inform the Settlement Class of the pendency of the Action, certification

of a Settlement Class, the terms of the Settlement, Class Counsel’s Fee Application and the request

for Service Award for Plaintiff, and their rights to opt-out of the Settlement Class or object to the

Settlement. The Class notices and Class Notice program constitute sufficient notice to all persons

entitled to notice. The Class notices and Class Notice program satisfy all applicable requirements

of law, including, but not limited to, Federal Rule of Civil Procedure 23 and the Constitutional

requirement of Due Process.

       13. Epiq Systems, Inc., shall serve as the Administrator.

       14. The Administrator shall implement the Class Notice program, as set forth below and

in the Settlement, using the Class notices substantially in the forms attached as Exhibits to the

Settlement and approved by this Preliminary Approval Order. Notice shall be provided to the

members of the Settlement Class pursuant to the Class Notice program, as specified in the

Settlement and approved by this Preliminary Approval Order. The Class Notice program shall

include, to the extent necessary, Mail Notice, and Long-Form Notice, as set forth in the Settlement

and below.

       15. The Administrator shall administer Mail Notice as set forth in the Settlement.

       16. The Administrator shall establish a Settlement Website as a means for Settlement Class

members to obtain notice of, and information about, the Settlement. The Settlement Website shall

be established as soon as practicable following Preliminary Approval, but no later than before

commencement of the Class Notice program. The Settlement Website shall include an online

portal to file Claim Forms, hyperlinks to the Settlement, the Long-Form Notice, the Preliminary

Approval Order, and other such documents as Class Counsel and counsel for Defendant agree to




                                                 7
                                                            Case No. 19-cv-60903-BLOOM/Valle


include. These documents shall remain on the Settlement Website until at least sixty (60) days

following the Claim Deadline.

       17. The Administrator is directed to perform all substantive responsibilities with respect

to effectuating the Class Notice program, as set forth in the Settlement.

Final Approval Hearing, Opt-Outs, and Objections

       18. A Final Approval Hearing shall be held before this Court on February 7, 2020, at

9:00 a.m. to determine whether to grant Final Approval to the Settlement and to enter a Final

Approval Order, and whether Class Counsel’s Fee Application and request for a Service Award

for the Class Representative should be granted.

       19. Any person within the Settlement Class who wishes to be excluded from the Settlement

Class may exercise their right to opt-out of the Settlement Class by following the opt-out

procedures set forth in the Settlement and in the Notices at any time during the Opt-Out Period.

To be valid and timely, opt-out requests must be received by those listed in the Long-Form Notice

on or before the last day of the Opt-Out Period, which is thirty (30) days before the Final Approval

Hearing (“Opt-Out Deadline”), and mailed to the addresses indicated in the Long Form Notice.

       20. Any Settlement Class Member may object to the Settlement, Class Counsel’s Fee

Application, or the request for a Service Award for Plaintiff. Any such objections must be mailed

to the Clerk of the Court, Class Counsel, and Crete’s Counsel, at the addresses indicated in the

Long-Form Notice. For an objection to be considered by the Court, the objection must be

postmarked no later than thirty (30) days before the Final Approval Hearing, as set forth in the

Notice. To be valid, an objection must include the following information:

       a. the name of the Action;

       b. the objector’s full name, address, and telephone number;




                                                  8
                                                              Case No. 19-cv-60903-BLOOM/Valle


        c. an explanation of the basis upon which the objector claims to be a Settlement Class

Member;

        d. all grounds for the objection, accompanied by any legal support for the objection known

to the objector or his counsel;

        e. the number of times in which the objector has objected to a class action settlement within

the five years preceding the date that the objector files the objection, the caption of each case in

which the objector has made such an objection, and a copy of any orders related to or ruling upon

the objector’s prior such objections that were issued by the trial and appellate courts in each listed

case;

        f. the identity of all counsel who represent the objector, including any former or current

counsel who may be entitled to compensation for any reason related to the objection to the

Settlement or Fee Application;

        g. a copy of any orders related to or ruling upon counsel’s or the counsel’s law firm’s prior

objections that were issued by the trial and appellate courts in each listed case in which the

objector’s counsel and/or counsel’s law firm have objected to a class action settlement within the

preceding five years;

        h. any and all agreements that relate to the objection or the process of objecting — whether

written or oral — between objector or objector’s counsel and any other person or entity;

        i. the identity of all counsel (if any) representing the objector who will appear at the Final

Approval Hearing;

        j. a statement confirming whether the objector intends to personally appear and/or testify

at the Final Approval Hearing;

        k. a list of all persons who will be called to testify at the Final Approval Hearing in support




                                                  9
                                                             Case No. 19-cv-60903-BLOOM/Valle


of the objection; and

       l. the objector’s signature (an attorney’s signature is not sufficient).

Further Papers in Support of Settlement and Attorneys’ Fee Application

       21. Plaintiff and Class Counsel shall file their Motion for Final Approval of the Settlement,

Fee Application, and request for a Service Award for Plaintiff, no later than December 23, 2019,

which is forty-five (45) days before the Final Approval Hearing.

       22. Plaintiff and Class Counsel shall file their responses to timely filed objections to the

Motion for Final Approval of the Settlement, the Fee Application, and/or the request for a Service

Award for Plaintiff no later than January 23, 2020, which is fifteen (15) days before the Final

Approval Hearing.

Effect of Failure to Approve Settlement

       23. If the Settlement is not finally approved by the Court, or for any reason the Parties fail

to obtain a Final Approval Order as contemplated in the Settlement, or the Settlement is terminated

pursuant to its terms for any reason, then the following shall apply:

       (a) All orders and findings entered in connection with the Settlement shall become null and

void and have no further force and effect, shall not be used or referred to for any purpose

whatsoever, and shall not be admissible or discoverable in any other proceeding;

       (b) Nothing in this Preliminary Approval Order is, or may be construed as, any admission

or concession by or against Crete or Plaintiff on any point of fact or law; and

       (c) Neither the Settlement terms nor any publicly disseminated information regarding the

Settlement, including, without limitation, the Class Notice, court filings, orders, and public

statements, may be used as evidence. In addition, neither the fact of, nor any documents relating

to, either Party’s withdrawal from the Settlement, any failure of the Court to approve the




                                                 10
                                                               Case No. 19-cv-60903-BLOOM/Valle


Settlement and/or any objections or interventions may be used as evidence.

Stay/Bar of Other Proceedings

       24. All proceedings in the Action are stayed until further order of the Court, except as may

be necessary to implement the terms of the Settlement. Pending final determination of whether the

Settlement should be approved, Plaintiff, all persons in the Settlement Class, and persons

purporting to act on their behalf are enjoined from commencing or prosecuting (either directly,

representatively, or in any other capacity) against any of the Released Parties any action or

proceeding in any court, arbitration forum, or tribunal asserting any of the Released Claims.

       25. Based on the foregoing, the Court sets the following schedule for the Final Approval

Hearing and the actions which must take place before and after it:

                      Event                                                 Date
  Deadline for Completion of Mailed Notice              January 7, 2020 (60 days after Preliminary
  Program                                               Approval)

  Deadline for filing papers in support of Final        December 23, 2019 (45 days prior to the Final
  Approval of the Settlement and Class                  Approval Hearing)
  Counsel’s application for an award of
  attorneys’ fees and expenses
  Deadline for opting-out of Settlement and             January 8, 2020 (30 days prior to the Final
  submission of objections                              Approval Hearing)
  Responses to Objections                               January 23, 2020 (15 days prior to the Final
                                                        Approval Hearing)
  The Final Approval Hearing                            February 7, 2020, at 9:00 a.m.
                                                        (Approximately 90 days after Preliminary
                                                        Approval)
  The last day that Settlement Class members            February 22, 2020 (15 days after the Final
  may submit a Claim Form to the Settlement             Approval Hearing)
  Administrator.




                                                   11
                                                 Case No. 19-cv-60903-BLOOM/Valle


       DONE AND ORDERED in Chambers at Miami, Florida, on November 8, 2019.




                                              _________________________________
                                              BETH BLOOM
                                              UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record




                                        12
